EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 AND PROVIDES 2 Houston, TEXAS (February 2, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2011. Funds from Operations (“FFO”) FFO for the fourth quarter of 2011 totaled $0.84 per diluted share or $64.3 million, as compared to $0.73 per diluted share or $53.9 million for the same period in 2010.FFO for the three months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. FFO for the twelve months ended December 31, 2011 totaled $2.73 per diluted share or $207.5 million, as compared to $2.72 per diluted share or $194.3 million for the same period in 2010.FFO for the twelve months ended December 31, 2011 included: a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to the sale of an available-for-sale investment; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees. FFO for the twelve months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $46.8 million or $0.62 per diluted share for the fourth quarter of 2011, as compared to $17.1 million or $0.24 per diluted share for the same period in 2010.EPS for the three months ended December 31, 2011 included a $24.6 million or $0.33 per diluted share impact related to the gain on sale of two wholly-owned apartment communities, and a $6.4 million or $0.09 per diluted share impact related to the gain on sale of four joint venture communities.EPS for the three months ended December 31, 2010 included a $0.13 per diluted share impact from the gain on sale of discontinued operations, and a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. For the twelve months ended December 31, 2011, Camden reported net income attributable to common shareholders of $49.4 million or $0.66 per diluted share, as compared to $23.2 million or $0.33 per diluted share for the same period in 2010.EPS for the twelve months ended December 31, 2011 included: a $24.6 million or $0.33 per diluted share impact related to the gain on sale of two wholly-owned apartment communities; a $6.4 million or $0.09 per diluted share impact related to the gain on sale of four joint venture communities; a $0.41 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the twelve months ended December 31, 2010 included a $0.14 per diluted share impact from the gain on sale of discontinued operations, and a net $0.05 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same-Property Results For the 46,164 apartment homes included in consolidated same-property results, fourth quarter 2011 same-property net operating income (“NOI”) increased 8.0% compared to the fourth quarter of 2010, with revenues increasing 6.7% and expenses increasing 4.6%.On a sequential basis, fourth quarter 2011 same-property NOI increased 4.2% compared to the third quarter of 2011, with revenues increasing 0.1% and expenses declining 6.1% compared to the prior quarter.On a full-year basis, 2011 same-property NOI increased 7.1%, with revenues increasing 5.5% and expenses increasing 3.0% compared to the same period in 2010.Same-property physical occupancy levels for the combined portfolio averaged 94.5% during the fourth quarter of 2011, compared to 93.8% in the fourth quarter of 2010 and 95.0% in the third quarter of 2011. The Company defines same-property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the fourth quarter, Camden acquired five communities with 1,488 apartment homes located in Houston, TX for approximately $135.5 million through its Funds.The Company also acquired 2.2 acres of land in Glendale, CA for approximately $21.4 million during the quarter, and plans to begin construction on 242 apartment homes during 2012. On January 25, 2012, Camden purchased the remaining 80% ownership interest in twelve unconsolidated joint ventures for approximately $99.5 million and assumed approximately $272.6 million in mortgage debt, which was retired on January 31, 2012.The Company now owns 100% of the interests in 4,034 apartment homes located in Dallas, Houston, Las Vegas, Phoenix, and Southern California, and will consolidate those entities for financial reporting purposes going forward.The Company also acquired one multifamily community with 350 apartment homes located in Raleigh, NC for approximately $44.2 million through one of its Funds on January 27, 2012. Disposition Activity The Company disposed of two properties during the fourth quarter for a total of $39.7 million and a gain of $24.6 million:Camden Valley Creek, a 380-home community, and Camden Valley Ridge, a 408-home apartment community, both located in Irving, TX.The Company also disposed of four joint venture communities with 1,194 apartment homes located in Louisville, KY during the quarter for approximately $97.1 million.Camden’s proportionate share of the gain on sale was approximately $6.4 million. On January 12, 2012, Camden sold an additional community with 357 apartment homes located in Mesa, AZ for approximately $24.5 million. Development Activity Construction and lease-up activity was underway during the quarter at three wholly-owned communities:Camden LaVina, a $60 million project with 420 apartment homes in Orlando, FL, which is currently 53% leased; Camden Summerfield II, a $30 million project with 187 apartment homes in Landover, MD, which is currently 42% leased; and Camden Royal Oaks II, a $14 million project with 104 apartment homes in Houston, TX, which is currently 11% leased. Construction continued during the quarter on five wholly-owned development communities:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase Park in Tampa, FL, a $52 million project with 348 apartment homes; Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes; Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes, and Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes. Equity Issuances/Redemption During the fourth quarter, Camden issued 623,122 common shares through its at-the-market (“ATM”) share offering program at an average price of $59.82 per share, for total net consideration of approximately $36.7 million.During full-year 2011, Camden issued a total of 1,751,020 common shares through its ATM program at an average price of $61.95 per share, for total net consideration of approximately $106.6 million. In January 2012, Camden completed a public offering of 6,612,500 common shares for net proceeds of approximately $391.6 million.The Company also issued 51,479 common shares in January 2012 through its ATM program at an average price of $62.41 per share, for total net consideration of approximately $3.2 million. In January 2012, Camden exercised its right to redeem the 4,000,000 outstanding 7.0% Series B Cumulative Redeemable Perpetual Preferred Units from the existing holders for an aggregate of $100 million (plus an amount equal to accrued but unpaid distributions as of the redemption date).The redemption is currently expected to occur in February 2012. Earnings Guidance Camden provided initial earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.30 to $3.55 per diluted share, and full-year 2012 EPS is expected to be $0.95 to $1.20 per diluted share.First quarter 2012 earnings guidance is $0.77 to $0.81 per diluted share for FFO and $0.18 to $0.22 per diluted share for EPS, and includes a $0.02 per diluted share charge related to the anticipated redemption of $100 million of perpetual preferred operating partnership units in February 2012.Guidance for EPS excludes potential future gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2012 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 2.5% and 3.5%, and NOI growth between 6.0% and 8.0%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 3, 2012 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 0988815, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 196 properties containing 66,990 apartment homes across the United States.Upon completion of ten properties under development, the Company’s portfolio will increase to 69,787 apartment homes in 206 properties. Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management Interest and other income (loss) ) Income on deferred compensation plans Total non-property income Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense on deferred compensation plans Total other expenses Loss on discontinuation of hedging relationship - - ) - Gain on sale of properties, including land - - Gain on sale of unconsolidated joint venture interests - - - Impairment provision for technology investments - ) - ) Equity in income/(loss) of joint ventures ) ) Income from continuing operations before income taxes Income tax expense - current ) Income from continuing operations Income from discontinued operations Gain on sale of discontinued operations Net income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income Other comprehensive income Unrealized gain (loss) on cash flow hedging activities - ) ) Reclassification of net losses on cash flow hedging activities (3 ) Unrealized gain on available-for-sale securities, net of tax - - Reclassification of gain on available-for-sale investment to earnings, net of tax 3 - ) - Unrealized gain (loss) on and unamortized prior service cost on postretirement obligations ) 65 ) 65 Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, FUNDS FROM OPERATIONS Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations (Gain) on sale of discontinued operations ) Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture properties ) - ) - (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (b) Total operating apartment homes in operating properties (end of period) (b) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the twelve months ended December 31, 2011. (b) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development, including land Investments in joint ventures Properties held for sale, including land - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates - Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Treasury shares, at cost ) Accumulated other comprehensive income (loss) (c) ) 93 ) ) Total common equity Noncontrolling interest Total equity Total liabilities and equity (a) Includes: net deferred charges of: (b) Includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments, unrealized gain on and unamortized prior service costs on post retirement obligations, and unrealized gain on available-for-sale securities, net of tax, if any. CAMDEN 2012 Financial Outlook as of February 2, 2012 (Unaudited) 2011 Reported FFO, Adjusted for Non-Routine Items Total Per Share 2011 Reported FFO Adjustments for 2011 non-routine items: Less: Gain on sale of technology investment, net of tax Less: Gain on sale of properties, including land Plus: Loss on discontinuation of hedging relationship & write-off of unamortized loan costs 2011 FFO adjusted for non-routine items 2011 Fully Diluted Shares Outstanding - FFO December 31, 2011 Fully Diluted Shares Outstanding - FFO 2011 FFO adjusted for non-routine items and December 31, 2011 Fully DilutedShares Outstanding - FFO 2012 Financial Outlook Earnings Guidance - Per Diluted Share Expected net income attributable to common shareholders per share - diluted $0.95 - $1.20 Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted $3.30 - $3.55 "Same Property" Communities Number of Units 2011 Base Net Operating Income $387 million Total Revenue Growth 4.75% - 6.25% Total Expense Growth 2.50% - 3.50% Net Operating Income Growth 6.00% - 8.00% Physical Occupancy 95% ∙ Impact from 1.0% change in NOI Growth is approximately $0.05 / share Capitalized Maintenance Expenditures $60 - $64 million Acquisitions/Dispositions Dispositions Volume $100 - $300 million Acquisitions Volume (consolidated on balance sheet) $400 to $650 million Acquisitions Volume (joint venture) $50 - $200 million Development Development Starts (consolidated on balance sheet) $250 - $450 million Development Starts (joint venture) $0 - $100 million Non-Property Income Non-Property Income, Net $6 - $8 million Includes: Fee and asset management income, net of expenses and Interest and other income Corporate Expenses General and administrative and property management expenses $54 - $58 million Debt Capitalized Interest $11 - $14 million Expensed Interest $103 - $109 million Perpetual Preferred Units Redemption of Perpetual Preferred Units $100 million Note: This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document.Additionally, please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders (a) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations (Gain) on sale of discontinued operations ) Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture properties ) - ) - (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the twelve months ended December 31, 2011. Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 1Q12 Range 2012 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Recognized (gain) on sale of unconsolidated joint venture interests Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note: This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier inthis document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders Less: Fee and asset management income ) Less: Interest and other (income) loss ) ) ) Less: Income on deferred compensation plans ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense on deferred compensation plans Less: Gain on sale of properties, including land - - ) ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures ) 54 ) Plus: Loss on discontinuation of hedging relationship - - - Plus: Impairment provision for technology investments - - Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Less: Income from discontinued operations ) Less: (Gain) on sale of discontinued operations ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities - - Other ) ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Plus: Real estate depreciation from discontinued operations Less: Gain on sale of properties, including land - - ) ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures ) 54 ) Plus: Loss on discontinuation of hedging relationship - - - Plus: Impairment provision for technology investments - - Less: (Gain) on sale of discontinued operations ) EBITDA
